TherapeuticsMD, Inc 8-K/A Exhibit 16.2 Parks & Company, LLC Certified Public Accountants & Consultants 1761 W. Hillsboro Boulevard, Suite 326 Deerfield Beach, FL33442Phone (954) 719-7569 www.parkscpas.comFax (954) 719-3704 February 1, 2012 Securities and Exchange Commission Washington, D.C. 20549 Gentlemen: We were previously the independent accountants for VitaMedMD, LLC. (“VitaMed”) a wholly owned subsidiary of TherapeuticsMD, Inc. (the “Corporation”) and on July 15, 2011 we reported on the financial statements of VitaMed as of and for the years ended December 31, 2010 and 2009, and such report and financial statements were incorporated by reference in the Corporation’s Form 8-K dated October 4, 2011 and to Schedule 14C filed with the Commission on September 12, 2011.On December 14, 2011, we were dismissed as independent accountants of VitaMed.We have read the Corporation’s statements included under Item 4.01 of its Form 8-K for December 14, 2011, and we agree with such statements. /s/Parks & Company, LLC
